NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
TERESA L. HILLIARD,
Petition,er,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011_319s _
Petition for review of the Merit Systems Protection
Board in case n0. DCU752100451-I-3.
ON MOTION
ORDER
The United States Army moves without opposition to
reform the official caption to designate the Merit Systems
Protection Board as the respondent.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. We